Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the liquid-phase synthesis" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is assumed that liquid-phase synthesis occurs.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (KR 20180008099 A) hereafter referred to as Shin .
In regard to claim 1 Shin teaches [see Figure “photovoltaic device 100” “the photoconversion device 100 related to an embodiment of the present invention can absorb light in the infrared region and thus can be used as an infrared detection sensor”  “As a typical example, PbS quantum dots are advantageous for collecting solar energy and for detecting infrared light”] an infrared sensor comprising a light absorption layer [“a quantum dot layer 160 provided on the n-type channel 150 to absorb light” “photoconversion device 100 according to the present invention may be a field effect thin film transistor having a quantum dot layer 160 as a light absorption layer”] that absorbs an infrared ray, wherein
the light absorption layer [“quantum dot layer 160 is arranged so that a plurality of quantum dots having a spherical shape are arranged in layers”] includes a plurality of quantum dots, and
the quantum dot is spherical [“quantum dots having a spherical shape”] .
In regard to claim 5 Shin teaches wherein a quantum dot layer including the quantum dots is formed by application [“The quantum dots usable in the present invention are preferably colloidal quantum dots. When a colloidal quantum dot is used, a light absorption layer can be formed on the n-type channel 150 by a simple method such as spin coating, and the quantum dot can be uniformly distributed in the light absorption layer”].
In regard to claim 7 Shin teaches wherein the infrared sensor includes a photoelectric element [see Figure “photovoltaic device 100” “the photoconversion device 100 related to an embodiment of the present invention can absorb light in the infrared region and thus can be used as an infrared detection sensor” “the photoconversion device 100 according to the present invention may be a field effect thin film transistor having a quantum dot layer 160 as a light absorption layer”] or a thermoelectric element.

Claim(s) 2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin  .
In regard to claim 2 Shin teaches an infrared sensor [see Figure “photovoltaic device 100” “the photoconversion device 100 related to an embodiment of the present invention can absorb light in the infrared region and thus can be used as an infrared detection sensor”  “As a typical example, PbS quantum dots are advantageous for collecting solar energy and for detecting infrared light”] comprising a light absorption layer [“a quantum dot layer 160 provided on the n-type channel 150 to absorb light” “photoconversion device 100 according to the present invention may be a field effect thin film transistor having a quantum dot layer 160 as a light absorption layer”] that absorbs an infrared ray, wherein
the light absorption layer includes [“quantum dot layer 160 is arranged so that a plurality of quantum dots having a spherical shape are arranged in layers”] a plurality of quantum dots, and
the quantum dot includes at least one kind of [“As a typical example, PbS quantum dots are advantageous for collecting solar energy and for detecting infrared light” “As the quantum dots, CdS, CdSe, CdTe, ZnS, ZnSe, ZnTe, ZnO, HgS, HgSe, HgTe, CdSeS, CdSeTe, CdSTe, ZnSeS, ZnSeTe, ZnSTe, HgSeS, HgSeTe, HgSTe, CdZnS, CdZnSe, CdZnTe, CdHgS , CdHgSe, CdHgTe, HgZnS, HgZnSe, CdHgZnTe, CdZnSeS, CdZnSeTe, CdZnSTe, CdHgSeS, CdHgSeTe, CdHgSTe, HgZnSeS, HgZnSeTe, HgZnSTe; GaInP, GaInP, GaInP, GaInP, GaInP, GaInP, GaInP, GaInP, GaInP, GaInP, GaInP, InP, InAs, InSb, GaNP, GaNAs, GaNSb, GaPAs, GaPSb, InNP, InNAs, InNSb, InPAs, InPSb, GaInNP, GaInNAs, At least one selected from the group consisting of SnTe, PbS, PbSe, PbTe, SnSeS, SnSeTe, SnSTe, PbSeS, PbSeTe, PbSTe, SnPbSe, SnPbTe, SnPbSSe, SnPbSeTe, SnPbSTe, Si, Ge, SiC, Can be used”] PbS, PbSe, CdHgTe, Ag2S, Ag2Se, AgoTe, AgInSe2, AgInTe2, CulnSe2, CulnTe2, and InAs.
In regard to claim 4 Shin teaches  wherein the quantum dot is spherical  [“quantum dot layer 160 is arranged so that a plurality of quantum dots having a spherical shape are arranged in layers”].

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by So et al. (US 20160211392 A1) hereafter referred to as So
In regard to claim 2 So teaches an infrared sensor [see Fig. 1A see paragraph 0020 “photodetector 100” “photoactive layer of the photodetector comprises inorganic nanoparticles that are capable of absorbing infrared radiation”] comprising a light absorption layer [“photoactive layer 108”] that absorbs an infrared ray, wherein
the light absorption layer [“the nanoparticles are quantum dots”] includes a plurality of quantum dots, and
the quantum dot includes [see paragraph 0048 “This Example describes fabrication of layers in a broadband multispectral photodetector comprising a PbS quantum dot photoactive layer”] at least one kind of PbS, PbSe, CdHgTe, Ag2S, Ag2Se, AgoTe, AgInSe2, AgInTe2, CulnSe2, CulnTe2, and InAs.

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by So 
In regard to claim 3 So teaches an infrared sensor [see Fig. 1A see paragraph 0020 “photodetector 100” “photoactive layer of the photodetector comprises inorganic nanoparticles that are capable of absorbing infrared radiation”] comprising a light absorption layer [“photoactive layer 108”] that absorbs an infrared ray, wherein
the light absorption layer [“the nanoparticles are quantum dots”]  includes a plurality of quantum dots, and
the quantum dot is formed [see paragraph 0050 “A 1 M solution of hexamethyldisilathiane ((TMS).sub.2S) in octadecane is injected into a vigorously stirred 0.004 M solution of lead oxide in octadecane and oleic acid at a temperature of 110° C. and 150° C ...” “colloidal PbS is precipitated”] by liquid-phase synthesis.

Claim(s) 8, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by So .
In regard to claim 8 So teaches a manufacturing method for an infrared sensor [see Fig. 1A see paragraph 0020 “photodetector 100” “photoactive layer of the photodetector comprises inorganic nanoparticles that are capable of absorbing infrared radiation”] including a light absorption layer [“photoactive layer 108”] that absorbs an infrared ray, the manufacturing method comprising:
forming a quantum dot by [see paragraph 0050 “A 1 M solution of hexamethyldisilathiane ((TMS).sub.2S) in octadecane is injected into a vigorously stirred 0.004 M solution of lead oxide in octadecane and oleic acid at a temperature of 110° C. and 150° C ...” “colloidal PbS is precipitated”] a liquid-phase synthesis method; and
 forming the light absorption layer by applying [see paragraph 0051 “The photoactive layer, as shown in FIG. 4, is prepared by spin-coating a 5 mg/mL suspension of PbS quantum dots in chloroform or hexane onto the NiO layer. The oleic acid ligands are exchanged with 1,3-benzenedithiol ligands by dipping the intermediate device into a solution of 1,3-benzenedithiol in acetonitrile ...”] a composition including a plurality of the quantum dots.
In regard to claim 9 So  teaches wherein after the quantum dot is synthesized by the liquid-phase synthesis method, a ligand of the quantum dot is replaced by a shorter ligand, [see paragraph 0051 “The oleic acid ligands are exchanged with 1,3-benzenedithiol ligands by dipping the intermediate device into a solution of 1,3-benzenedithiol in acetonitrile. Ligand exchange “cross-links” the nanoparticles to increase conductivity of the layer” see the formulae for oleic acid and 1,3-benzenedithiol, see that 1,3-benzenedithiol is shorter].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over So in view of Hines (see PTO-892).
In regard to claim 1 So teaches an infrared sensor [see Fig. 1A see paragraph 0020 “photodetector 100” “photoactive layer of the photodetector comprises inorganic nanoparticles that are capable of absorbing infrared radiation”] comprising a light absorption layer [“photoactive layer 108”] that absorbs an infrared ray, wherein
the light absorption layer [“the nanoparticles are quantum dots”] includes a plurality of quantum dots, and
but does not specifically state the quantum dot is spherical.
However see paragraph 0050 “Quasi-spherical quantum dots of approximately 6 nm diameters”.
See the Instant Application paragraph 0025 “Here, the term "spherical" is not limited to the true spherical shape ”.
See Hines page 1846, 1847 column 2 “Heating the reaction mixture promotes particle growth, as evidenced by a systematic red shift of the absorption” “smoothing of the sharp edges” “symmetric in shape, with aspect ratios close to unity” “≥ 1400 nm” “particle shape engineering is feasible” “nearly spherically shaped tetradecahedrons”.
Thus it would be obvious to modify So to include that wherein the quantum dot is spherical.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain the desired absorption in infrared.
In regard to claim 5 So and Hines teaches  wherein a quantum dot layer including the quantum dots is formed [see paragraph 0051 “The photoactive layer, as shown in FIG. 4, is prepared by spin-coating a 5 mg/mL suspension of PbS quantum dots in chloroform or hexane onto the NiO layer. The oleic acid ligands are exchanged with 1,3-benzenedithiol ligands by dipping the intermediate device into a solution of 1,3-benzenedithiol in acetonitrile ...”] by application.
In regard to claim 6 So and Hines teaches   wherein a ligand of the quantum dot included in the light absorption layer is shorter than the ligand of the quantum dot that is formed by the liquid-phase synthesis [see So paragraph 0050 “A 1 M solution of hexamethyldisilathiane ((TMS).sub.2S) in octadecane is injected into a vigorously stirred 0.004 M solution of lead oxide in octadecane and oleic acid at a temperature of 110° C. and 150° C ...” “colloidal PbS is precipitated”  see So paragraph 0051 “The oleic acid ligands are exchanged with 1,3-benzenedithiol ligands by dipping the intermediate device into a solution of 1,3-benzenedithiol in acetonitrile. Ligand exchange “cross-links” the nanoparticles to increase conductivity of the layer” see the formulae for oleic acid and 1,3-benzenedithiol, see that 1,3-benzenedithiol is shorter].
[This is a second rejection in view of Hines]
In regard to claim 6 So and Hines does not state   wherein a ligand of the quantum dot included in the light absorption layer is shorter than the ligand of the quantum dot that is formed by the liquid-phase synthesis.
However see So paragraph 0050 “A 1 M solution of hexamethyldisilathiane ((TMS).sub.2S) in octadecane is injected into a vigorously stirred 0.004 M solution of lead oxide in octadecane and oleic acid at a temperature of 110° C. and 150° C ...” “colloidal PbS is precipitated” see paragraph 0051 “The oleic acid ligands are exchanged with 1,3-benzenedithiol ligands by dipping the intermediate device into a solution of 1,3-benzenedithiol in acetonitrile. Ligand exchange “cross-links” the nanoparticles to increase conductivity of the layer” see the formulae for oleic acid and 1,3-benzenedithiol, see that 1,3-benzenedithiol is shorter.
See also Hines page 1848 column 1 “capping ligands on the PbS nanocrystals can be exchanged for shorter alkylamines. This is useful for optimizing injection of electrons and holes into the nanocrystals by decreasing the chain length of the ligands”.
Thus it would be obvious to modify So to include that wherein a ligand of the quantum dot included in the light absorption layer is shorter than the ligand of the quantum dot that is formed by the liquid-phase synthesis.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to improve conductivity.
In regard to claim 7 So and Hines teaches [see So Fig. 1A see paragraph 0020 “photodetector 100” see structure] wherein the infrared sensor includes a photoelectric element or a thermoelectric element.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over So in view of Hines (see PTO-892).
In regard to claim 4 So does not specifically teach wherein the quantum dot is spherical.
However see paragraph 0050 “Quasi-spherical quantum dots of approximately 6 nm diameters”.
See the Instant Application paragraph 0025 “Here, the term "spherical" is not limited to the true spherical shape ”.
See Hines page 1846, 1847 column 2 “Heating the reaction mixture promotes particle growth, as evidenced by a systematic red shift of the absorption” “smoothing of the sharp edges” “symmetric in shape, with aspect ratios close to unity” “≥ 1400 nm” “particle shape engineering is feasible” “nearly spherically shaped tetradecahedrons”.
Thus it would be obvious to modify So to include that wherein the quantum dot is spherical.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain the desired absorption in infrared.

[This is a second rejection in view of Hines]
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over So in view of Hines .
In regard to claim 9 So  does not state wherein after the quantum dot is synthesized by the liquid-phase synthesis method, a ligand of the quantum dot is replaced by a shorter ligand.
However see paragraph 0051 “The oleic acid ligands are exchanged with 1,3-benzenedithiol ligands by dipping the intermediate device into a solution of 1,3-benzenedithiol in acetonitrile. Ligand exchange “cross-links” the nanoparticles to increase conductivity of the layer” see the formulae for oleic acid and 1,3-benzenedithiol, see that 1,3-benzenedithiol is shorter.
See also Hines page 1848 column 1 “capping ligands on the PbS nanocrystals can be exchanged for shorter alkylamines. This is useful for optimizing injection of electrons and holes into the nanocrystals by decreasing the chain length of the ligands”.
Thus it would be obvious to modify So to include that wherein after the quantum dot is synthesized by the liquid-phase synthesis method, a ligand of the quantum dot is replaced by a shorter ligand.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to improve conductivity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818